284 F.3d 567
UNITED STATES of America, Plaintiff-Appellee,v.Joseph Clifton CHARLES, Defendant-Appellant.
No. 01-10113.
United States Court of Appeals, Fifth Circuit.
February 27, 2002.

Nancy E. Larson, Asst. U.S. Atty., Fort Worth, TX, Chad Eugene Meacham, Dallas, TX, for Plaintiff-Appellee.
George Andrew Platt, Westfall, Platt & Cutrer, Fort Worth, TX, for Defendant-Appellant.
Appeal from the United States District Court for the Northern District of Texas; John H. McBryde, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion Dec. 10, 2001, 5 Cir., 2001, 275 F.3d 468) Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER, DENNIS and CLEMENT, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.